           Case 2:20-cv-00093-wks Document 1 Filed 07/01/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                                      FOR THE                                 2020 JUL - I PH 12: 13
                                DISTRICT OF VERMONT

ANDREW BOYENS,
    Plaintiff,
                                                      CIVIL ACTION NO.'Z.~~(.,~~~~             EH
                                                                                  DE?UTY CLE@.<
               v.

THE STATE OF VERMONT by and through its DEPARTMENTS OF PUBLIC SAFETY,
     and HUMAN RESOURCES,
     Defendants.

                            I. COMPLAINT AND JURY DEMAND

       Plaintiff, by and through his undersigned counsel, hereby complains against the above-

named defendants, and asserts the following allegations in their totality and in their alternatives.

                                    II. NATURE OF CLAIM

       This is an unlawful discrimination claim on the basis of plaintiffs qualifying disabilities

for the acts and omissions of the above named defendants against plaintiff Andrew Boyens

("plaintiff' or "Boyens") in violation of the Americans with Disabilities Act (ADA) as well as

the Vermont Fair Employment Practices Act ("VFEP A") and the common law. On September

17, 2017, Boyens was discharged by defendant Department of Public Safety ("DPS") allegedly

due to his inability to continue to perform an essential function, that being capacity to perform

overtime shifts, of his duties as a Public Safety Answering Point (PSAP) Emergency

Communications Dispatcher 1 (Dispatcher), a position in which he was successfully employed

since April 20, 2004. Defendants DPS and the Department of Human Resources (DHR) both

asserted that it was then, and remains to the present, an essential job duty for dispatchers to be

available to work extra shifts as needed. Plaintiff was unable to do so due to his medical

restrictions stemming from his ADA qualifying disability, severe psoriatic arthritis. Defendants

make this assertion notwithstanding its practice of procuring temporary or contracted workers to



                                                  1
             Case 2:20-cv-00093-wks Document 1 Filed 07/01/20 Page 2 of 8




perform the dispatch duties as well as other dispatcher incumbents to which to assign overtime

shifts.

                                III. JURISDICTION AND VENUE

    1. Jurisdiction is available over this action under 28 U.S.C. § 1331, since plaintiff has

          alleged a violation arising under federal law.

    2. Pendant State statutory and common law claims are brought in this action under 28

          U.S.C. § 1367.

    3. Venue is proper under 28 U.S.C. § 1391(a)(2), since the events giving rise to Plaintiffs

          claims occurred here in the District of Vermont.

    4. Plaintiff has exhausted his administrative remedies as required by 42 U.S.C. § 12117(a)

          of the ADA which incorporates by reference 42 U.S.C. § 2000e-5(f)(l)(A) of Title VII

          and has obtained the requisite Right to Sue Notice, Appendix A.



                                               IV. PARTIES

    5. Plaintiff Andrew Boyens is currently, and at all time pertinent to this matter, a resident of

          Springfield, Windsor County, Vermont. As noted above, Boyens was employed by the

          State of Vermont as a PSAP Dispatcher I from April 20, 2004 through his dismissal, from

          that position on September 17, 2017. After being unemployed for nearly two years,

          consistent with its medical reduction in force policies and practices, on April 29, 2019

          the SOV placed plaintiff in an administrative assistant B position at the Southern State

          Correctional Facility in Springfield VT where his medical restrictions have been

          respected and he has successfully performed his job duties




                                                    2
       Case 2:20-cv-00093-wks Document 1 Filed 07/01/20 Page 3 of 8




6. The State of Vermont and its various departments and offices named herein as defendants

   are each a "covered entity" as that term is defined in the ADA, see 42 U.S.C. § 12111 (2)

   and an "employer" as that term is defined in 42 U.S.C. § 12111 (5)(A) in that it has more

   than fifteen persons employed "for each working day in each of 20 or more calendar

   weeks" in every calendar year pertinent to this matter." In addition, State of Vermont

   (SOV) and its subordinate departments and offices are proper defendants under the

   Vermont Fair Employment Practices Act (VFEPA), 21 V.S.A. §§ 495 et seq. as SOV

   employs more than one person, see 21 V.S.A. § 495d(l)

7. Defendant Department of Public Safety (DPS) is a department of the Executive Branch of

   the government of the State of Vermont pursuant to 3 V.S.A. § 312 (18).

8. Defendant Department Human Resources (DHR) which is a department of the Agency of

   Administration of the Executive Branch of the government of the State of Vermont.

   Pursuant to 3 V.S.A. § 309.

9. The Treasure of Vermont is a constitutional office charged by state law, 3 V.S.A. §§ 455

     et seq. to administer the Vermont State Employees Retirement System (VSERS) which

      includes the operations of VSERS Board of Directors and its Medical Review Board.

                                           V. FACTS

10. As stated irifra, plaintiff successfully discharged the duties of his position, a Public Safety

   Answering Point (PSAP) Emergency Communication Dispatcher 1 (Dispatcher), from his

   date of hire on April 20, 2004 until he was discharged on September 17, 2017 by

   defendant Department of Public Safety (DPS) after it consulted with the so-called

   Reasonable Accommodation Committee (RAC), a component of defendant Department

   of Human Resources (DHR).



                                               3
      Case 2:20-cv-00093-wks Document 1 Filed 07/01/20 Page 4 of 8




11. Plaintiff received nothing but positive performance reviews during his tenure with SOV.

   Further, he was not the recipient of any disciplinary actions.

12. The reason stated by defendants DPS and DHR for their decision to terminate plaintiff

   from his continued employment was their assertion that plaintiff could not continue to

   perform what they asserted to be an essential job function, that being capacity to perform

   overtime shifts, as mandated.

13. Plaintiff was diagnosed in March 2006 with a physical disability in 2006, psoriatic

   arthritis which limits several major life activities most particularly tolerating sitting for

   extended periods of time without increasing stiffness and fatigue.

14. Plaintiff promptly informed his employer, DPS, and supplied medical documentation

   from his treating physician that plaintiff could not sit for more than a normal eight hour

   shift due to increased joint stiffness and pain from remaining in a sitting position for any

   extended period of time.

15. In January 2007, plaintiff requested reasonable accommodation for his medical limitation

   which his medical provider stated is progressive in nature and for which there is no

   known effective treatment.

16. DPS granted plaintiffs request to limit his work schedule to working no more than eight

   hours per day, and no more than forty hours per week. With the reasonable

   accommodation request fulfilled, plaintiff discharged his job duties for approximately ten

   years with no issues.

17. As some point during plaintiffs tenure with DPS, in or around, defendant DHR amended

   the job specifications of the Emergency Communication Dispatcher to give defendant

   DPS the discretion to assign mandatory overtime to dispatchers. The amended job



                                              4
       Case 2:20-cv-00093-wks Document 1 Filed 07/01/20 Page 5 of 8




   specifications now read "based on needs of department, mandatory overtime may be

   necessary."

18. Defendant DPS did not request or require plaintiff to work overtime until sometime in

   2016 or 2017 after SOV through its DPS decided to close two of its four PSAP operations

   center. This politically sensitive consolidation was effectuated as a budget cutting

   measure.

19. Plaintiff again requested reasonable accommodation in March 2017 which again

   requested that he not be assigned overtime shifts or extended hours consistent with his

   updated supporting documentation provided by his treating physician.

20. Plaintiff's renewed reasonable accommodation request was referred to defendant DHR's

   RAC. In June 2017, plaintiff received written notification from DHR that his request for

   reasonable accommodation was denied alleging that plaintiff was not a qualified

   individual with a disability as he could not perform what it now termed to be an essential

   job function; that is, the ability to work overtime as required, or words to that effect.

21. On September 19, 2017, plaintiff received via email and later a certified letter from then

   DPS Commissioner Thomas Anderson" ... to notify you of the decision to separate you

   from State service at this time. This separation will be effective September 18, 2017,"

   the preceding day.

22. Defendants asserted an "undue burden" defense in the administrative process that

   preceded this filing.

23. However, even after the PSAP consolidation, defendants DPS and DHR continued to

   authorize the use of contracted "spares" to cover PSAP overtime shifts and that this

   practice continues to the present time.



                                              5
       Case 2:20-cv-00093-wks Document 1 Filed 07/01/20 Page 6 of 8




                                          COUNTl

 Violation of Title I of the Americans Disability Act "ADA" 42 U.S.C. § 12112, et seq.



24. Plaintiff hereby incorporates paragraphs 1 through 23 by reference.

25. Plaintiff alleges that as a first cause of action in violation of Title I of the ADA,

    defendants unlawfully discriminated against plaintiff by their failure to provide the

    requested reasonable accommodation which would not create an undue burden for

    defendants.

26. In violation of Title I of the ADA, defendants discriminated against plaintiff when

    defendants terminated plaintiffs employment.

                                            COUNT II

          Violation of Section 504 of the Vocational Rehabilitation Act of 1973



27. Plaintiff hereby incorporates paragraphs 1 through 26 by reference.

28. Upon information and belief, defendants are recipients of federal funds of various types

    and amounts. Therefore, defendants are subject to the provisions of Section 504 of the

    Vocational Rehabilitation Act of 1973.

29. Section 504 prohibits discrimination in employment by recipients of federal funds, see

    29 U.S.C. § 79l(a): "No otherwise qualified individual with a disability ... shall be

    subjected to discrimination under any program or activity receiving Federal financial

    assistance."




                                               6
       Case 2:20-cv-00093-wks Document 1 Filed 07/01/20 Page 7 of 8




                                          COUNTIII

                     Violation of Vermont's Fair Employment Practices Act

30. Plaintiff hereby incorporates paragraphs 1 through 29 by reference.

31. Plaintiff alleges that as a third cause of action that in violation of VFEP A, defendants

   unlawfully discriminated against plaintiff by their failure to provide the requested

   reasonable accommodation which would not create an undue burden for defendants.

32. In violation of VFEP A, defendants discriminated against plaintiff when defendants

   terminated plaintiffs employment.



                                        COUNTIV

                        Negligent Infliction of Emotional Distress

33. The Plaintiff hereby incorporates paragraphs 1 through 32 by reference.

34. Defendants' actions subjected the plaintiff to reasonable fear of immediate personal

    injury and he in fact did suffer extreme emotional distress, exacerbation of his underlying

    qualifying disability as well as substantial financial hardship.



                                            RELIEF

Plaintiff requests the following:
Compensatory and punitive damages in an amount deemed appropriate:
Issue a judgment that the actions of defendants described herein are unlawful and violate
plaintiffs rights under the federal and state statutory la w and the common law of the State of
Vermont;

Award plaintiff damages adequate to compensate for the loss of income, pain and suffering,
including emotional distress, and loss of dignity and injury to reputation stemming from the
violations of his rights as stated in this complaint as well as punitive damages;


                                              7
       Case 2:20-cv-00093-wks Document 1 Filed 07/01/20 Page 8 of 8




Grant such other relief as the Court considers just and proper.


                                          ANDREW BOYENS



                                          By:~~
                                          Attorney for plaintiff
                                          Robert Appel, Attorney at Law, PLC
                                          64 Prindle Rd., #3
                                          Charlotte VT 05445
                                          Tel: (802) 595-1544
                                          robert@robertappellaw.com




                                              8
